55 U.S. 193 (1852)
14 How. 193
THE UNITED STATES, APPELLANTS,
v.
JOHN GUSMAN.
Supreme Court of United States.

Mr. Justice CATRON delivered the opinion of the court.
Gusman claims under the heirs of Rillieux, and relies on the same evidences of title that they do; and his vendors having had no title when they assumed to convey the land, it is ordered, that the decree in this case be also reversed, and the petition dismissed

Order.
This cause came on to be heard on the transcript of the record from the District Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it is now here ordered, adjudged, and decreed by this court, that the decree of the said District Court in this cause be, and the same is hereby, reversed and annulled, and that this cause be, and the same is hereby, remanded to the said District Court, with directions to dismiss the petition of the claimant.